Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 1 of 9




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

   LISSETTE YOUNG,

             Plaintiff,

   v.                                                         JURY TRIAL DEMANDED


   SAFE HAVEN PB, INC. a Florida corporation
   d/b/a SOBER LIVING BY TIFFANY, JEFFREY
   SKURATON, TIFFANY SKURATON and
   SAMANTHA GARABED,

         Defendants.
   ______________________________________/

                                   COMPLAINT FOR DAMAGES

             Plaintiff, LISSETTE YOUNG, (“YOUNG”), by and through her undersigned attorney,

   files this, her Complaint for Damages against Defendants SAFE HAVEN PB, INC. a Florida

   corporation d/b/a SOBER LIVING BY TIFFANY, (hereinafter “TIFFANY”), TIFFANY

   SKURATON (hereinafter, “T. SKURATON”), JEFFREY SKURATON (hereinafter, “J.

   SKURATON), and SAMANTHA GARABED, (hereinafter “GARABED) and states as follows:

                                          INTRODUCTION

        1.   This is an action to recover unpaid overtime and minimum wage compensation under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et. seq, (hereinafter “FLSA”); and, minimum

wages under the Florida Minimum Wage Amendment, Article X, §24 of the Florida Constitution.
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 2 of 9




                                         JURISDICTION

      2.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b) and 28

U.S.C. §1331. At all times pertinent to this Complaint, the corporate Defendant, TIFFANY was an

enterprise engaged in interstate commerce. At all times pertinent to this Complaint, TIFFANY

regularly owned and operated a business engaged in commerce or in the production of goods for

commerce as defined in §3(r) and 3(s) of the FLSA, 29 U.S.C. §203(r) and 203(s).

      3.   The Defendants operated a sober house. Plaintiff’s work involved handling on a regular

and recurrent basis “goods” or “materials,” as defined by the FLSA, which were used commercially

in Defendants’ business, and moved in interstate commerce.           These materials included office

supplies, furniture, telephones, cell phones, electronic equipment, paper, and other materials

necessary for the operation of a sober house.

      4.   During the relevant time period, Defendants employed the Plaintiff, who was “engaged

in commerce or in the production of goods for commerce,” or “had employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person,” as defined in 29 U.S.C. §203(s)(1)(A)(i). These materials included office supplies,

telephones, cell phones, electronic equipment, paper, and other materials necessary for the operation

of a sober house.

      5.   During the period of the Plaintiff’s employment, the Defendants had an annual gross

volume of sales made or business done of not less than $500,000.00 in accordance with

§203(s)(1)(A)(ii).

      6.   In addition to the foregoing, the Plaintiff is entitled to the protections of the FLSA as she

was “individually covered” by that statute. During the Plaintiff’s employment, she was required to

use instrumentalities of interstate commerce on a regular and recurrent basis. The Plaintiff used
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 3 of 9




instrumentalities of interstate commerce (telephone/text/email to, inter alia, assist in the operating

of the Defendants’ sober house.

       7.   The Defendants are subject to the jurisdiction of this Court because they engage in

substantial and not isolated activity within the Southern District of Florida.

       8.   The Defendants are also subject to the jurisdiction of this Court because they operate,

conduct, engage in, and/or carry on business in the Southern of Florida.

                                                 VENUE

       9.   The venue of this Court over this controversy is based upon the following:


                  a.      The unlawful employment practices alleged below occurred and/or were

                          committed in the Southern District of Florida

                          and,

                  b.      Defendants were and continue to be a corporation and individuals doing

                          business within this judicial district.

                                                PARTIES

       10. At all times material hereto, Plaintiff, YOUNG was a resident of Miami-Dade County

County, Florida, and was an “employee” of the Defendants within the meaning of the FLSA.

       11. At all times material hereto, the Defendants were conducting business in Broward, Dade

and Palm Beach Counties, Florida.

       12. At all times material hereto, Defendants were the employers of Plaintiff, YOUNG.

       13. At all times material hereto, Defendants were and continue to be “employer[s]” within

the meaning of the FLSA, the Florida Minimum Wage Amendment, Article X, §24 of the Florida

Constitution.
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 4 of 9




       14. At all times material hereto, Defendants knowingly and willfully failed to pay Plaintiff,

YOUNG her lawfully earned wages in conformance with the FLSA.

       15. Defendants committed a willful, malicious and unlawful violation of the FLSA and,

therefore, are liable for monetary damages.

       16. At all times material hereto, corporate Defendant, TIFFANY was an “enterprise engaged

in commerce” within the meaning of the FLSA.

       17. At all times material hereto, the work performed by Plaintiff was directly essential to the

business performed by Defendants.

       18. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or such

conditions have been waived.

                                       STATEMENT OF FACTS

       19. Commencing on or about September 1, 2017, Plaintiff, YOUNG was hired by the

Defendants as a sober house manager. Her employment ended on about September 15, 2020.

       20.   Plaintiff, YOUNG was paid nothing for her first three months of work. Thereafter, the

Plaintiff was paid only $150.00 per week even though she was working about 11 to 12 hours per

day, seven days per week.

       21. During Plaintiff, YOUNG’s employment, Defendants failed to pay the Plaintiff at or

above the applicable minimum wage for all hours worked.

       22. In addition, Plaintiff, YOUNG worked in excess of forty hours per week, but was not

paid at the rate of time-and-one-half her regular rate of pay.

       23. Defendants knowingly, willfully and maliciously operated their business with a policy of

not paying minimum and overtime wages, respectively, for each and every hour worked by Plaintiff

in conformance with the applicable law.
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 5 of 9




       24. Defendants, J. SKURATON, T. SKURATON and GARABED were supervisors and

manager/owners who were involved in the day-to-day operations of TIFFANY and/or were directly

responsible for the supervision of Plaintiff. Therefore, they are personally liable for the FLSA

violations.

       25. Defendants, J. SKURATON, T. SKURATON and GARABED were directly involved in

decisions affecting employee compensation and/or hours worked by Plaintiff.

       26. Plaintiff has retained Bober & Bober, P.A. to represent her in this litigation and has

agreed to pay the firm a reasonable fee for its services.

                                      STATEMENT OF CLAIM:

                                                COUNT I

                     VIOLATION OF 29 U.S.C. § 207 (UNPAID OVERTIME)

       27. Plaintiff, YOUNG realleges Paragraphs 1 through 27 as if fully stated herein.

       28. Since Plaintiff’s date of hire with Defendants, in addition to Plaintiff’s normal regular

work week, the Plaintiff worked additional hours in excess of forty (40) per week for which she was

not compensated at the statutory rate of time and one-half.

       29. Plaintiff was entitled to be paid at the rate of time and one-half for her hours worked in

excess of the maximum hours provided for in the FLSA.

       30. Defendants failed to pay Plaintiff overtime compensation in the lawful amount for hours

worked by Plaintiff in excess of the maximum hours provided for in the FLSA.

       31. Records, if any, concerning the number of hours worked by Plaintiff and the actual

compensation paid to Plaintiff are in the possession and custody of the Defendants. Plaintiff intends

to obtain these records by appropriate discovery proceedings to be taken promptly in this case and,
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 6 of 9




if necessary, she will then seek leave of Court to amend her Complaint for Damages to set forth the

precise amount due her.

      32. Defendants knew of and/or showed a willful disregard for the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff at the statutory rate of time and one-half for the

hours worked in excess of forty (40) hours per week when it knew or should have known such was

due. Defendants failed to properly disclose or apprise Plaintiff of her rights under the FLSA.

      33. As a direct and proximate result of Defendants’ willful disregard of the FLSA, Plaintiff

is entitled to liquidated damages pursuant to the FLSA.

      34. Due to the intentional, willful and unlawful acts of Defendants, Plaintiff has suffered

damages in the amount not presently ascertainable of unpaid overtime wages, plus an equal amount

as liquidated damages her reasonable attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

   against the Defendants:

          a.      Declaring that the Defendants have violated the maximum hour provisions of 29

                  U.S.C. § 207;

          b.      Awarding Plaintiff overtime compensation in the amount calculated;

          c.      Awarding Plaintiff liquidated damages in the amount calculated;

          d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                  litigation pursuant to 29 U.S.C. § 216(b);

          e.      Awarding Plaintiff post-judgment interest; and

          f.      Ordering any other and further relief this Court deems to be just.
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 7 of 9




                                                    COUNT II

                        VIOLATION OF 29 U.S.C. § 206 (UNPAID MINIMUM WAGES)

       35. Plaintiff realleges Paragraphs 1 through 27 of this Complaint as if fully set forth herein.

       36. Plaintiff’s employment with Defendants was to consist of a normal workweek for which

she was to be compensated at or above the FLSA minimum wage.

       37. 29 U.S.C. § 206 and requires that any employee covered by the FLSA be paid their

minimum wages.

       38. Plaintiff was paid below the applicable minimum wage for work hours.

       39. The Defendants acted willfully and maliciously in failing to pay proper minimum wages

to the Plaintiff.

       40. As a direct and proximate result of Defendants’ willful violation of the FLSA, Plaintiff is

entitled to liquidated damages pursuant to the FLSA.

           WHEREFORE, Plaintiff respectfully requests:

           a.        judgment in her favor for all unpaid minimum wages due or payable;

           b.        liquidated damages;

           c.        attorneys’ fees and costs pursuant to the FLSA;

           d.        post-judgment interest; and

           e.        all other and further relief this Court deems to be just and proper.

                                                   COUNT III

                    VIOLATION OF ARTICLE X, § 24, FLORIDA CONSTITUTION

       41. Plaintiff, YOUNG realleges Paragraphs 1 through 27 as if fully stated herein.

       42. Pursuant to Article X, Section 24 of the Florida Constitution, Defendants were required

to pay Plaintiff at least the applicable Florida minimum wage.
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 8 of 9




        43. During Plaintiff’s employment, Defendants paid her less than the statutory minimum

wage for all of her work hours.

        44. The Defendants acted willfully and maliciously in paying Plaintiff below the minimum

wage.

           WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

   against the Defendants:

           a.      Declaring that Defendants violated Article X of the Florida Constitution, insofar

                   as failing to pay Plaintiff at or above the minimum wage;

           b.      Awarding Plaintiff all back wages due and owing;

           c.      Awarding Plaintiff liquidated damages in the amount equal to her back wages;

           d.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of this

                   litigation pursuant to Article X, Sec. 24, Fla. Const.;

           e.      Awarding Plaintiff prejudgment and post-judgment interest;

           f.      Awarding such other and further relief this Court deems to be just and proper.

                                             JURY DEMAND

           Plaintiff demands trial by jury on all issues so triable as of right by jury.

   Date: January 28, 2021.
Case 0:21-cv-60223-XXXX Document 1 Entered on FLSD Docket 01/28/2021 Page 9 of 9




                                     Respectfully submitted,

                                     BOBER & BOBER, P.A.
                                     Attorneys for Plaintiff
                                     2699 Stirling Road
                                     Suite A-304
                                     Hollywood, FL 33312
                                     Phone: (954) 922-2298
                                     Fax: (954) 922-5455
                                     peter@boberlaw.com
                                     samara@boberlaw.com

                                     By:    s/. Peter Bober, Esq.
                                            PETER BOBER
                                            FBN: 0122955
                                            SAMARA ROBBINS BOBER
                                            FBN: 0156248
